Title: To Alexander Hamilton from Benjamin Lincoln, 5 August 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Aug 5th. 1790
Sir

Herewith I forward the receipts which ought to have been sent on upon the receipt of the registers. Our stock is nearly out. I wish for one hundred more as soon as they can be conveniently forwarded. A warrent from the Treasury No 502 date July 27 for 2900 dollars was presented to me this morning for payment the money was told out & a receipt was wrote on the back of the warrent. But on Mr. Deblois finding that we weighed the gold & estimated it as by the law of the Union I am directed to receive it Viz Eighty nine cents for every penny weight which is a little more than what it is stated at by the law of this Commonwealth the excess was not a dollar however in more than seven hundred notwithstanding which he refused to receive the money & took back his warrent. I thought it necessary to make this early representation to you of the fact to prevent any wrong impressions which might receive the appearance of a refusal to pay the draught. All but about seven hundred dollars in Gold was tendered him in dollars & bank bills of this state.
